Citation Nr: 0426111	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  93-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for alcohol abuse, 
secondary to the service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability evaluation in excess 
of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran had active service from January 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which granted service connection 
for PTSD.  In that decision, the RO assigned a 100 percent 
rating from May 13, 1991, for a period of hospitalization, 
pursuant to 38 C.F.R. § 4.29; and a 30 percent schedular 
rating was assigned from July 1, 1991.  

In a March 1992 rating decision, the RO assigned a 100 
percent rating from December 30, 1991 under 38 C.F.R. § 4.29; 
and a 50 percent schedular rating was assigned from March 1, 
1992.  The veteran perfected an appeal as to the assigned 
schedular rating.

While the appeal regarding the propriety of the initial 
rating for PTSD was pending, in a January 1993 rating 
decision, the RO increased the assigned rating for PTSD from 
50 to 70 percent, effective from March 1, 1992.  In that 
rating decision, the RO also denied a claim for service 
connection for alcohol dependence, claimed as secondary to 
the PTSD.  The veteran appealed as to that service connection 
claim.

In January 1995, the Board remanded the case to the RO for 
further development.

In an October 1997 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's appeal for secondary service 
connection for alcohol abuse, and remanded the issue 
regarding the rating for PTSD to the RO for further 
development.  The veteran then appealed that Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).

In November 1998, a Court order granted an October 1998 joint 
remand from the parties to vacate and remand the October 1997 
decision concerning the issue of secondary service connection 
for alcoholism.  The case was then returned to the Board.

In an April 1999 decision, the Board denied secondary service 
connection for alcoholism and for a higher rating for PTSD.  
The veteran appealed the April 1999 Board decision to the 
Court.  In a December 2000 order, the Court granted a 
December 2000 joint motion from the parties to vacate and 
remand the April 1999 Board decision regarding these two 
issues.  The case was then returned to the Board.

In March 2003, the Board remanded the case to the RO for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the December 2000 order, the Court granted a December 2000 
joint motion from the parties to vacate the April 1999 Board 
decision, and to remand the case to the Board in order to 
satisfy the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations apply 
in the instant case.  

In correspondence and additional argument received from the 
veteran's representative in June 2004, the representative 
argued that VA had not provided notice as required under 38 
C.F.R. § 3.159(b).  

Review of the claims file discloses that the record does not 
contain VCAA notice with respect to the veteran's appeal of 
the initial rating for PTSD.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Because further development is 
indicated, the veteran should be given VCAA-compliant notice 
applicable to the rating issue.  On remand, he should be 
provided with this notification.  

Subsequent to the December 2000 Court order, in March 2003, 
the Board remanded the case to the RO for additional 
development.  On remand, the Board ordered that if the 
veteran submitted evidence of an alcohol abuse disability, 
then an examination should be conducted to confirm the 
presence of such disability and to obtain an opinion 
regarding its nexus with the service-connected PTSD.  If the 
veteran submitted no evidence showing an alcohol abuse 
disability, then an opinion was to be obtained regarding the 
severity of the veteran's PTSD.

VA treatment records include an April 2003 note by a PTSD 
psychologist containing results of an alcohol abuse screening 
test, which was positive (score=8).  That record noted that 
screening for alcohol use was positive, and that the veteran 
declined a substance abuse treatment program.  At that time, 
the veteran stated that he considered his drinking to be a 
problem, but declined consult due to multiple family issues 
and the inability to tackle this problem at that time.

During a subsequent VA examination for PTSD in July 2003, 
with respect to the issue of alcohol abuse, the veteran 
stated that he has an occasional beer, but denied alcohol 
abuse.  In the examination report, the examiner did not 
otherwise address the question of the presence of an alcohol 
abuse disability, and did not provide an opinion as to the 
probability of a nexus between any putative alcohol abuse 
disability, and the veteran's service-connected PTSD.

Based on the foregoing, including the cited VA medical 
evidence from April 2003, the Board finds that an examination 
is necessary to address the question of whether the veteran 
has a present alcohol abuse disability, and if so, whether 
that disability is at least as likely as not (probability of 
50 percent or better) the result of (caused or increased by) 
the service-connected PTSD.

Further, an examination is also necessary with respect to the 
current severity of the service-connected PTSD.  First, the 
determination of entitlement to service connection for an 
alcohol abuse disability has a potential impact on the 
Board's decision with respect to the rating issue.  As such, 
the Board finds that these two issues are inextricably 
intertwined.  Therefore a decision by the Board on the rating 
issue would at this point be premature.  See Harris v. 
Derwinski, 1 Vet. App 180, 183 (1991) (two issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for the 
second issue); Parker v. Brown, 7 Vet. App. 116, 118 (1994). 
Hence, at the present time, the Board's resolution of the 
rating issue for the service-connected PTSD would be 
premature.

Second, at the conclusion of the July 2003 VA examination, 
the examiner assigned a global assessment of functioning 
(GAF) score of 45.  A Global Assessment of Functioning (GAF) 
rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  The GAF score of 45 
assigned in July 2003 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning.  Diagnostic and 
Statistical Manual of Mental Disorders.

The clinical evidence subsequent to the July 2003 VA 
examination suggests that the veteran's psychiatric 
disability picture may have worsened.  VA treatment records 
show that in November 2003, a GAF score of 40 was assigned, 
and in January 2004, a GAF of 41 was assigned.  These scores 
represent a decrease in the assigned GAF score since the 
examination, and suggest that the veteran's psychiatric 
disability may have worsened since July 2003.  In this 
connection, the Board notes that a GAF score of 40 is 
indicative of some impairment in reality testing or 
communication or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood.  Diagnostic and Statistical Manual of Mental Disorders.

On review, the Board finds that an examination is necessary 
to determine the current state of the veteran's service-
connected psychiatric disability; and to determine the 
presence of any alcohol abuse disability and obtain an 
opinion as to whether that disability is related to the 
veteran's PTSD.  Where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO must ensure that VCAA-
compliant notice is given with respect to 
the PTSD rating.  In particular, the RO 
should notify the veteran (1) what he 
needs to provide to substantiate the 
claim; and (2) which portion of 
information and evidence, if any, is to 
be provided by the appellant and which 
portion VA will provide.  Also, the RO 
should request the veteran to "provide 
any evidence in [his] possession that 
pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should take appropriate steps 
to contact the veteran and afford him the 
opportunity to identify or submit any 
additional pertinent medical evidence in 
support of his claim regarding his 
psychiatric disorder and claimed alcohol 
abuse disorder.  Based on his response, 
the RO should attempt to procure copies 
of all relevant medical records which 
have not previously been obtained from 
any identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by a 
psychiatrist to determine (A) the nature, 
severity, and etiology of any alcohol 
abuse disability, and (B) the severity of 
his service-connected PTSD.  

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed; and, all findings should be 
set forth in detail.  The examiner should 
review the entire claims folder in 
conjunction with this examination, and 
this fact should be so indicated in the 
examination report.  

(A)  Regarding the alcohol abuse 
question, after reviewing the available 
medical records and examining the 
appellant, the examiner should render 
comments specifically addressing the 
following question: If a chronic alcohol 
abuse disability is diagnosed, and based 
upon an assessment of the entire record, 
is it at least as likely as not 
(probability of 50 percent or better) 
that such disorder is the result of 
(caused or increased by) the service-
connected PTSD.  In this connection the 
examiner should comment on an April 2003 
VA medical report noting a positive 
alcohol screening test (score=8).

If there are found to be psychiatric 
disorder(s) unrelated to the service-
connected PTSD, the examiner should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.

(B) The examiner should be requested to 
assign a global assessment of functioning 
(GAF) score, and render an opinion as to 
the impact that the service connected 
PTSD has on the veteran's social and 
industrial adaptability.  In this regard, 
the examiner should specifically comment 
on the relationship of the GAF score 
assigned in the prospective examination 
with the score of 40 assigned in a VA 
outpatient treatment record of November 
2003.  The examiner is requested to 
identify the frequency and severity of 
all findings, and to enumerate and 
discuss all symptoms.  

The examiner should express an opinion as 
to the severity of the PTSD.  Any 
impairment in the ability to maintain or 
retain employment should be described, 
and the examiner should express an 
opinion as to whether the veteran is 
unemployable due to the symptoms of that 
disorder alone.  A complete rational for 
any opinion expressed should be included 
in the report.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  In 
doing so, with respect to the increased 
rating claim, the RO must specifically 
consider the criteria for rating PTSD set 
forth in Diagnostic Code 9411 as in 
effect both prior to, and from, November 
7, 1996.  If a determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




